Settlement Agreement and Mutual General Release

This SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE (hereinafter referred to as
the "Settlement Agreement") is executed as of July 31, 2002 by and between
InternetStudios.com, Inc. (the "Company") and Jesse Menzies ("Menzies")

WHEREAS, Menzies has asserted a claim for monies owing pursuant to an Employment
Agreement; and

WHEREAS, in the interest of avoiding the risks and burdens of dispute
resolution, the parties now wish to settle their dispute;

NOW, THEREFORE, it is agreed as follows:

1. Company shall cause to be issued to Menzies 50,000 common shares in the
capital stock of the Company at a deemed price of $0.0571 per share, in full and
final settlement of all claims by Menzies arising from the Employment Agreement.

2. As consideration for this payment, Menzies shall deliver to Company a signed
original of this Settlement Agreement, thereby fully and forever releasing
Company, its directors and officers, etc. from any and all liability with
respect to any matter arising from the Employment Agreement.

3. Menzies, on behalf of itself and its predecessors, successors, parents,
subsidiaries, affiliates, heirs, beneficiaries, representatives, and assigns on
the one hand and Company, on behalf of itself, its predecessors, successors,
parents, subsidiaries, affiliates, heirs, beneficiaries, representatives, and
assigns on the other hand, hereby release, discharge, and promise not to sue
each other and/or their employees, officers, agents, lawyers, heirs,
beneficiaries, predecessors, successors, assigns, and business entities on all
rights, claims, lawsuits, charges, and actions, whether known or unknown, which
all parties may have against each other from the beginning of time to the date
of this Settlement Agreement.

4. Each party represents and warrants that it is represented by separate legal
counsel of its own choice in connection with this Settlement Agreement, has read
this Settlement Agreement and understands the terms used herein. Each party has
had the opportunity to investigate this matter, determine the advisability of
entering into this Settlement Agreement and has entered into this Settlement
Agreement freely and voluntarily.

5. This Settlement Agreement constitutes the entire understanding of the
parties. It is intended to and does cover the parties' expenses, costs, and
attorney fees incurred as of the date of this Settlement Agreement arising out
of or connected with the claims hereby released, all of which shall be borne by
the party who incurred such expenses, costs, and fees. Should any proceeding of
any kind be instituted to enforce this Settlement Agreement, the court shall
award to the prevailing party its costs, expenses and fees, including attorney
fees. In the event the aforesaid settlement payment is not received in the
amount or timely manner as specified in Paragraph 1 hereinabove, the terms of
this Settlement Agreement shall be null and void.

6. This Settlement Agreement shall be binding upon and inure to the benefit of
each of the parties hereto and their respective successors and assigns. The
parties each represent and warrant to one another that they have not sold,
assigned, transferred, conveyed or otherwise disposed of any claim or demand
covered by this Settlement Agreement.

7. There shall be no amendment or modification of any of the terms of this
Settlement Agreement unless it is reduced to writing and signed by the parties
hereto.

Dated: July 31, 2002

Accepted and Consented To:

Company

/s/ Mark Rutledge
By: ______________________
Name, Title
Mark Rutledge, EVP

/s/ Jesse Menzies
By: ______________________
Jesse Menzies